Citation Nr: 1528594	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-31 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right lower extremity neuropathy, to include as secondary to service-connected diabetes mellitus type II.  

2.  Entitlement to service connection for left lower extremity neuropathy, to include as secondary to service-connected diabetes mellitus type II.  

3.  Entitlement to service connection for right upper extremity neuropathy, to include as secondary to service-connected diabetes mellitus type II.  

4.  Entitlement to service connection for left upper extremity neuropathy, to include as secondary to service-connected diabetes mellitus type II.  

5.  Entitlement to service connection for a prostate disability, to include as secondary to service-connected diabetes mellitus type II.  

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.  

7.  Entitlement to an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

8.  Entitlement to an increased initial rating for PTSD, currently rated as 30 percent disabling prior to September 20, 2013, and as 50 percent disabling since September 20, 2013.  

9.  Entitlement to an initial compensable rating for bilateral hearing loss.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  He is in receipt of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012, July 2012, March 2013, and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the claims for service connection for right lower extremity neuropathy, left lower extremity neuropathy, right upper extremity neuropathy, left upper extremity neuropathy, a prostate disability, hypertension, and an acquired psychiatric disorder other than PTSD; granted service connection for PTSD and assigned a 30 percent rating, effective November 15, 2010; granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective March 8, 2012; and denied a TDIU.  

In October 2013, the Veteran testified before a Decision Review Officer (DRO).  A copy of the transcript has been associated with the claims file.  

An Ocober 2013 rating decision increased the disability rating for PTSD, from 30 percent to 50 percent, effective September 20, 2013.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2010, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he designated Veterans of Foreign Wars of the United States as his representative.  Subsequently, in September 2012, the Veteran submitted another VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated David L. Huffman as his representative.  In September 2014, VA sent the Veteran correspondence notifying him that David L. Huffman was no longer accredited to represent claimants in claims before VA.  The letter also explained the Veteran's options in obtaining further representation or in representing himself.  The Veteran did not respond to this letter, and therefore, the Board recognizes that the Veteran is proceeding in this appeal as pro se.    

In April 2015, an additional June 2014 VA examination pertaining to neuropathy of the bilateral upper and lower extremities was associated with the claims file without the Veteran's waiver of initial RO adjudication of the newly submitted evidence.  However, as the evidence is duplicative of the existing evidence of record, the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of entitlement to service connection for a prostate disability, hypertension, and an acquired psychiatric disorder other than PTSD; entitlement to increased initial rating for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a right lower extremity neuropathy disability.  

2.  There is no competent and credible evidence establishing that the Veteran currently has a left lower extremity neuropathy disability.  

3.  There is no competent and credible evidence establishing that the Veteran currently has a right upper extremity neuropathy disability.  

4.  There is no competent and credible evidence establishing that the Veteran currently has a left upper extremity neuropathy disability.  

5.  For all periods on appeal, the Veteran bilateral hearing loss was no worse than Level II hearing loss in the right ear and Level II hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for establishing service connection for left lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for establishing service connection for right upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for establishing service connection for left upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Regarding the bilateral hearing loss claim, the appeal arises from the initial award of service connection.  As this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

With respect to the bilateral upper and lower extremities neuropathy claims, in a January 2013 letter issued before the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2013 letter further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA medical records, VA examination reports, DRO hearing testimony, and the Veteran's statements.  The Board finds that the July 2012, January 2013, and October 2013 VA examinations conducted in connection with the hearing loss claim are adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of his disability.  In regard to the bilateral upper and lower extremities neuropathy, there is no medical evidence of current disabilities.  Thus, a VA opinion is not necessary to decide the claim.  Nevertheless, the Board finds that the January 2013 VA examination is adequate because the examiner reviewed the Veteran's claims file, was informed of the relevant facts regarding the Veteran's medical history, and considered all relevant evidence of record when rendering the finding regarding no current disability of neuropathy in the bilateral upper and lower extremities.     

The Board also notes that the Veteran's service treatment and personnel records are not contained in the claims file.  In March 2012, the National Personnel Records Center (NPRC) issued a Formal Finding of Unavailability of Service Treatment Records, and a March 2012 letter notified the Veteran of this and requested that the Veteran submit any available records in his possession.  Additionally, in June 2012, the NPRC issued a memorandum of Unavailability of Personnel Records.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service treatment and personnel records, and that no further action in this regard is required.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

As an initial matter, the Board notes that it has been shown that the Veteran's service treatment records for his period of active service are unavailable.  A March 2012 letter notified the Veteran of this and requested that he submit any available records in his possession.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the veteran in the development of his claims and consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran contends that he has neuropathy of the bilateral lower and upper extremities that is secondary to his service-connected diabetes mellitus type II.  

Post-service VA medical records are negative for any diagnoses or treatment of neuropathy of the bilateral lower and upper extremities.  Indeed, after clinical examination, a January 2013 VA examiner determined that the Veteran did not have any peripheral neuropathy of the bilateral lower and upper extremities.  Subsequently, a June 2014 VA examiner reviewed the claims file and confirmed the January 2013 examiner's finding of no current peripheral neuropathy of the bilateral lower and upper extremities.       

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis and etiology of peripheral neuropathy of the bilateral upper or lower extremities falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of numbness and tingling, any actual diagnosis of peripheral neuropathy requires medical expertise because neuropathy can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current peripheral neuropathy of the bilateral lower and upper extremities requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that he has current peripheral neuropathy of the bilateral lower and upper extremities that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his claimed current peripheral neuropathy of the bilateral lower and upper extremities disability is not persuasive nexus evidence, as such question requires medical expertise to determine due to the complexity of the medical question presented here.  Id.  In any event, the Board concludes that the medical evidence, which reveals no findings of peripheral neuropathy of the bilateral lower and upper extremities, is of greater probative value than the lay contentions of the Veteran.    

In this case, while there is current medical evidence of record dating from February 2005 to June 2014, none of this evidence reflects findings of peripheral neuropathy of the bilateral lower and upper extremities.  While the Veteran complained of pain radiating to the bilateral lower extremities in February 2005, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, in the absence of competent and credible evidence of current peripheral neuropathy of the bilateral lower and upper extremities, consideration of service connection for peripheral neuropathy of the bilateral lower and upper extremities is not warranted on any basis.      

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA audiological examination in July 2012.  The Veteran reported that he had to ask people to repeat themselves a lot and that he could not hear them half of the time.  He also indicated that his wife complained of him playing the television and radio too loudly.  An audiogram showed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
30
30
40
40
35
LEFT
30
35
45
40
38

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The examiner's impression was that the Veteran had bilateral sensorineural hearing loss.  

The Veteran underwent another VA audiological examination in January 2013.  The Veteran again reported that he had to ask people to repeat themselves a lot and that he could not hear them half of the time.  He again indicated that his wife complained of him playing the television and radio too loudly.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
Avg.
RIGHT
30
30
45
45
38
LEFT
30
35
45
40
38

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

The Veteran was afforded another VA audiological examination in October 2013.  The Veteran reported the same functional impairment of requiring people to repeat themselves and having to play the television and radio too loudly.  An audiogram showed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
30
35
50
55
43
LEFT
35
35
50
50
43

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  The examiner's impression was that the Veteran had bilateral sensorineural hearing loss.  

The Board finds that applying the results from the July 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  Similarly, applying the results from the January 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  Finally, applying the results from the October 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level II in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  In this case, the July 2012, January 2013, and October 2013 VA examiners' reports included the reported effects of the Veteran's hearing loss on his occupational functioning and daily activities.  Thus, the Board finds that the above examinations are adequate for rating purposes and are entitled to great probative value.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, as discussed above, the relevant hearing loss criteria contemplate both the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacts his ordinary conditions of daily life.  The Veteran's reports of difficulties hearing normal conversational speech and the television and radio are quantified by the puretone (for difficulty hearing) and speech discrimination (for difficulty understanding) tests.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for right lower extremity neuropathy is denied.  

Entitlement to service connection for left lower extremity neuropathy is denied.  

Entitlement to service connection for right upper extremity neuropathy is denied.  

Entitlement to service connection for left upper extremity neuropathy is denied.  

An initial compensable rating for bilateral hearing loss is denied.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for service connection for a prostate disability, hypertension, and an acquired psychiatric disorder other than PTSD; the claim for increased initial rating for PTSD; and the claim for  TDIU.  

Regarding the prostate disability and hypertension, the Veteran contends that these disabilities are secondary to service-connected diabetes mellitus type II.  On VA examination in January 2013, the examiner opined that the Veteran's documented diagnosis of benign prostatic hypertrophy was less likely than not due to his service-connected diabetes mellitus type II.  He explained that the Veteran had lower urinary tract symptoms of increased frequency, urgency, and narrow stream, and that an adult patient with diabetes usually did not get polyuria, polyphagia, and polydipsia, which was very common with child and adolescent diabetic patients.  These signs and symptoms would have manifested due to osmolar diuresis due to ketoacidosis or hyperglycemia, but the Veteran's diabetes was well-controlled, and he denied ketoacidosis.  The examiner also opined that the Veteran's hypertension was less likely than not due to his service-connected diabetes mellitus type II.  He explained that as per the reported history, the Veteran's hypertension had predated his diabetes mellitus.  He also noted that diabetic patients usually got hypertension if there was severe renal involvement, but the Veteran had normal renal function.     

Although the January 2013 VA examiner provided opinions and rationale regarding whether the Veteran's prostate disability and hypertension were due to his diabetes mellitus type II, he provided no opinion regarding whether the Veteran's prostate disability and hypertension were aggravated by his diabetes mellitus type II.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the claims file should be returned to the January 2013 examiner, if available, in order to obtain an opinion regarding whether the Veteran's prostate disability and hypertension have been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected diabetes mellitus type II.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

With respect to the acquired psychiatric disorder other than PTSD, the Board notes that a September 2013 private examination revealed that in addition to PTSD, the Veteran had Axis I diagnoses of major depressive disorder and generalized anxiety disorder.  However, no opinion was provided regarding whether the depressive disorder and anxiety disorder are secondary to the Veteran's service-connected PTSD, and if not, whether they are related to service.  Therefore, the Veteran should now be afforded an appropriate VA examination with a medical opinion concerning whether the Veteran's acquired psychiatric disorders other than PTSD, to include depressive disorder and anxiety disorder, arose during service or are otherwise related to any incident of service, including his conceded in-service combat stressors, or are due to or aggravated by his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board finds that the Veteran's claims for an increased initial rating for PTSD and for a TDIU are inextricably intertwined with the claims of service connection for a prostate disability, hypertension, and an acquired psychiatric disorder other than PTSD.  The grant of service connection for a prostate disability, hypertension, and an acquired psychiatric disorder other than PTSD would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  Additionally, the grant of service connection for an acquired psychiatric disorder other than PTSD would potentially affect the Veteran's initial disability rating for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

Finally, the Board notes that at his October 2013 DRO hearing, the Veteran testified that he was still employed, but that he was probably going to quit in a couple of weeks because he could not maintain his employment due to his service-connected PTSD.  Given that the Veteran's employment status may have changed since October 2013, and his claim for a TDIU is already being remanded as inextricably intertwined with the claims of service connection for a prostate disability, hypertension, and an acquired psychiatric disorder other than PTSD, the Veteran should be given another opportunity to complete a VA Form 21-8940.     

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).        

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  
 
2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his prostate disability, hypertension, acquired psychiatric disorder other than PTSD, and PTSD that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Return the examination report and claims file to the examiner who conducted the January 2013 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current prostate disability is AGGRAVATED (permanent worsening of the underlying disability beyond natural progress) by the service-connected diabetes mellitus type II.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusion reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

4.  Return the examination report and claims file to the examiner who conducted the January 2013 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension is AGGRAVATED (permanent worsening of the underlying disability beyond natural progress) by the service-connected diabetes mellitus type II.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusion reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

5.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran's current psychiatric disorders other than PTSD, to include major depressive disorder and generalized anxiety disorder, are related to his period of service or to his service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should address the following: 

a)  In light of the September 2013 private psychologist's findings, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's major depressive disorder and generalized anxiety disorder are due to or aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected PTSD.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.     

b)  If not due to or aggravated by the service-connected PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's major depressive disorder and generalized anxiety disorder are due to his period of service, to include his conceded in-service combat stressors of fire fights, rocket mortar attacks, ambushes, and the witnessing of soldiers dying or getting wounded.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


